                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

NUANCE COMMUNICATIONS, INC.,                :
                                            :       CIVIL ACTION
                              Plaintiff,    :       No. 16-5173
                                            :
 v.                                         :
                                            :
INTERNATIONAL BUSINESS                      :
MACHINES CORPORATION                        :
                                            :
                              Defendant.    :


                                           JUDGMENT

        IT IS HEREBY ORDERED that judgment is entered in favor of International Business

 Machines Corp. and against Nuance Communications, Inc. for the reasons explained in the

 accompanying memorandum. The Clerk of Court shall mark the case CLOSED.



DATE: __6/21/2021__________                                _______________________________
                                                           EDUARDO C. ROBRENO
